—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered March 6, 1995, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove that he intended to kill his wife when he stabbed her multiple times in the chest, abdomen, and back. Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. The jury could reasonably infer that the defendant intended to cause the death of his wife based on the totality of the evidence including the defendant’s actions in repeatedly stabbing her with a knife in the chest area at close range to her heart (see, People v Morgan, 191 AD2d 649, 650; People v Dixon, 174 AD2d 689; People v Williams, 160 AD2d 753, 754).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83). O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.